Citation Nr: 1708703	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-20 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to May 13, 2010. 


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The June 2010 decision granted service connection for PTSD, with a 50 percent evaluation effective June 22, 2003, and a 70 percent evaluation effective May 13, 2010.  The Veteran filed a timely notice of disagreement in October 2010.  In July 2012 the RO issued a rating decision granting an evaluation of 100 percent for PTSD, effective May 13, 2010.  The RO issued a statement of the case (SOC) in July 2012.  The Veteran subsequently perfected her appeal with a VA Form 9 in August 2012.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

Prior to May 13, 2010, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity without deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD, prior to May 13, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

This appeal deals with the initial rating assigned following the grant of service connection.  Further VCAA notice is not required with regard to the downstream issue in this appeal.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2016).

VA has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's statements.  The Board has also obtained VA treatment records and a VA examination report and opinion from May 2010.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with her claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II.  Initial Ratings

A.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that in the case of an initial rating the Board must consider whether staged ratings were warranted during any period since service connection in order to compensate for changes in the disability over that period.  Id. at 126-127.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016). 

B.  Rating Criteria

A 50-percent rating will be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411. 
A 70-percent rating applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

"A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

A determination as to entitlement to the 70 percent rating requires an ultimate finding as to the level of impairment in most of the areas referenced in the criteria.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  The Board notes that VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  The DSM-V was published in May 2013, in the period following the time period up for review (prior to May 13, 2010), hence the DSM-IV edition is still applicable.  

As relevant to this claim, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

C.  Factual Background and Analysis

The Veteran contends her PTSD symptoms warranted a rating in excess of 50 percent prior to May 13, 2010.  

VAMC Tampa treatment records were reviewed.  In a July 2004 entry, the Veteran reported difficulty sleeping because of bad dreams.  In August 2004, her GAF score was 60, which is indicative of moderate symptoms.  She was noted as being moderately depressed.  Her affect was somewhat labile, and was appropriate to the content of thought.  Her memory was intact, and her intellect was normal.  Her thought content was coherent, logical and goal directed.   

Social Security records indicate the Veteran has been in receipt of disability benefits since June 2002, on account of a primary diagnosis of rheumatoid arthritis and other inflammatory polyarthropathies, and a secondary diagnosis of mood disorders.  

The first mention of PTSD was in June 2004, on a VA outpatient treatment note.  
According to a psychology note, in December 2007, the Veteran self-referred herself for treatment.  She was alert and oriented.  Her appearance was slightly disheveled, but she was appropriately dressed.  She exhibited a full range of emotions with episodic crying.  Her demeanor was cooperative and easy to engage.  Her thought process was linear and goal directed, with no evidence of a thought disorder.  She was emotionally stable.  She denied suicidal or homicidal ideation.  The examiner noted that while she was tearful throughout the session, she was able to articulate her thoughts and emotions surrounding her military sexual trauma.  She expressed the following symptoms: sleep problems, nightmares, hypervigilance, increased irritability, trigger avoidance, crying and anhedonia.  Her GAF was 55, which is indicative of moderate symptoms.

In January 2008 the Veteran underwent an individual psychotherapy session.  She appeared tired and disheveled.  She was alert and oriented.  Her demeanor was cooperative and easy to engage.  Her thought processes were linear and goal directed, with no evidence of psychotic thoughts.  She was emotionally stable.  She denied suicidal or homicidal ideation.  Her GAF score was 55, indicative of moderate symptoms.
  
In September 2008, the Veteran had a mental health consult.  Review of her records indicates she was first evaluated for PTSD in June 2004.  The next record pertaining to her psychiatric health was in 2008, when she was referred to the PTSD clinic.  She reported being uncomfortable with psychiatric medication and did not want to take any.  She denied suicidal or homicidal ideation.  She was living in a hotel with her husband, and was unemployed living off of SSA disability benefits.  On examination, her affect was flat and her mood was sad and tired.  Her speech was fluent and her thoughts were relevant and goal directed.  She denied audio or visual hallucinations.  Her concentration skills were intact, and she had mild memory retrieval problems.  She agreed to go to group treatment, for PTSD.  Her GAF was a 40, indicative of some impairment in reality testing.  She reported having a close relationship with all four of her children, and her husband of 13 years.  

In January 2010, the Veteran had a psychiatric evaluation at Valencia Psychiatry.  The Veteran was alert and fully oriented.  Her affect was labile.  Her mood was anxious, dysphoric, and irritable, and she had mood swings.  Her thought processes were confused and inefficient.  She denied homicidal or suicidal ideation.  There was no evidence of delusions.  She reported being socially withdrawn and distrustful of others.  She reported sleep impairment, and was easily startled.  Her concentration was poor and she was forgetful.  Her insight was limited and judgement was intact.  The GAF score assigned was a 40, indicative of some impairment in reality testing.  

On May 13, 2010, the Veteran underwent a VA examination.  She was clean, neatly groomed and appropriately and casually dressed.  She was fearful and unable to relax.  Her psychomotor activity was shaking, tearing and nervous.  Her speech was unremarkable.  Her attitude was cooperative, friendly and attentive.  Her affect was flat.  Her mood was anxious, depressed, and labile.  Her attention was intact, and she was oriented to person, place and time.  Her thought process and content were unremarkable.  She was not delusional.  With regard to insight, she partially understood that she has a problem.  Her judgment was fair, and she had sleep impairment.  Her behavior was appropriate.  There was no evidence of obsessive or ritualistic behavior.  She reported panic attacks on a daily basis.  She denied homicidal or suicidal ideation.  Her impulse control was poor, with no episodes of violence.  She had the ability to maintain minimum personal hygiene.  Her memory was mildly impaired.  The examiner assigned a GAF of 49.  The examiner indicated there was total occupational and social impairment due to PTSD.  The results from the  May 13, 2010, examination differed from prior results, in that she now had evidence of nervous psychomotor activity, flattened affect, anxious mood, memory impairment, and panic attacks on a daily basis.  

Notably, the GAF score is a numeric representation of the examiner's assessment of the individual's overall social, psychological, and occupational functioning.  The GAF score is not the sole criteria used to evaluate disability, but it is an indicator recognize as being useful in reaching a rating evaluation.  

As noted, a rating in excess of 50 percent requires a finding that the Veteran has deficiencies in most of the areas listed in the criteria for a 70 percent rating.  38 C.F.R. § 4.130.

The following analysis pertains only to the period prior to May 13, 2010.  

As it relates to his judgment and thinking, the Veteran was regularly described as having normal thought processes.  At the December 2007 evaluation the Veteran's thought processes were linear and goal directed, with no evidence of a thought disorder.  Again in January 2008, the Veteran's thought processes were linear and goal directed with no evidence of psychotic thoughts.  In September 2008, her speech was fluent and her thoughts were relevant and goal directed.  In September 2008, her concentration was noted as being intact, with some mild memory retrieval problems, and there were no reports of panic attacks.  In September 2008, she denied audio and visual hallucinations.  Later in January 2010, the Veteran's thought process was confused and inefficient, and she denied homicidal or suicidal ideations.  She denied delusions.  Her insight was limited, and judgment was intact.  Though in January 2010 her thought process was noted as confused, there was no evidence following this entry of an abnormal though processes.  Taking into account the severity, duration, and frequency of these manifestations in the area of judgment and thinking prior to May 13, 2010, the Veteran did not have deficiencies that exceed those identified in the criteria for a 50 percent rating.  

With regard to relationships, throughout the period on appeal the Veteran has been married, and maintained her relationship with her husband, and her children.  The 50 percent rating contemplates impaired social relationships, including those with family members.  There is no evidence of more severe deficiencies in this area.  Given that the Veteran had contact with her children, and lived with her spouse, it cannot be persuasively said that prior to May 13, 2010, the Veteran was completely unable to establish and maintain effective relationships, indicative of a 70 percent rating.

Both the evidence of record and the examiners' findings throughout the course of the appeal reveal that the Veteran's PTSD symptoms have affected her employment.  According to the September 2008 mental health consult, the Veteran's highest level of education was an associate's degree in business administration.  She was deemed disabled by the SSA as of June 19, 2002.  The SSA found the Veteran to be disabled with a primary diagnosis of rheumatoid arthritis and other inflammatory polyarthropathies, and a secondary diagnosis of affective, or mood disorders.  SSA records, reveal the Veteran was to found to be capable of minimal interaction with co-workers and the public, and could tolerate minimum stress.  Although this is notable, it is not a statement, or testament that the Veteran was unable to maintain employment as a result of her PTSD diagnosis.  The first indication, and documentation that her PTSD had significantly affected her employment was at the May 13, 2010, VA examination, when the examiner indicated the Veteran had total occupational impairment.  The record does not indicate that prior to May 13, 2010, her symptoms gave rise to those contemplated by the 70 percent or 100 percent rating criteria.  As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 50 percent is recognition of significant interference of the Veteran's PTSD in her employment.  

Although the Veteran had some of the criteria for a 70 percent rating prior to May 13, 2010, the Board concludes her overall level of disability did not exceed her 50 percent rating for that timeframe.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, could support a higher rating if taken alone, and some could support a lower rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Board finds that the Veteran's deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  See Vazquez-Claudio 713 F.3d at 117.  Here, her symptoms noted during the VA examinations prior to May 13, 2010, are of a similar severity, frequency, and duration of those noted under the criteria for a 50 percent rating.

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to her psychiatric diagnosis warrant no more than a 50 percent schedular rating prior to May 13, 2010.  As the weight of the evidence is against a higher rating, reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).

D.  Additional Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of her PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is not in receipt of any additional service-connected disabilities, hence review under the Johnson case does not apply.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that prior to May 13, 2010, the Veteran had not contended that she is unemployable solely due to her service-connected PTSD.  In fact, she was on Social Security disability benefits primarily for her rheumatoid arthritis and other inflammatory polyarthropathies.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected PTSD had a profound effect on her ability to work in and of themselves prior to May 13, 2010.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

ORDER

A higher initial rating in excess of 50 percent for PTSD ,prior to May 13, 2010, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


